Nichols, Judge:
These appeals for reappraisement are before me on the following stipulation of counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General, counsel for the United States:
1. That the merchandise covered by the present appeals for reappraisement consisted of Lauan plywood manufactured in Taiwan, Republic of China, and is described in the invoices as Vs", rotary cut, Type III, TCC grade Lauan plywood ;
2. That the correct basis of appraisement of the subject merchandise is export value within the meaning of Section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956;
3. That at the time of exportation of the subject merchandise to the United States, such or similar merchandise was freely sold or offered in the principal markets of Taiwan, for export to the United States, in the usual wholesale quantities and in the ordinary course of trade, at the price of $36.00 per thousand square feet, net packed, EOB port of shipment;
4. That as to all other merchandise covered by the invoices pertaining to these appeals for reappraisement, Plaintiff herewith abandons its appeal; and that these appeals for reappraisement are deemed submitted upon the foregoing stipulation.
On tbe agreed facts, I find and hold that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as 'amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise, described *568on tbe invoices as rotary cut, Type III, TCC grade Lauan plywood,” and that said value is $36 per thousand square feet, net packed, f.o.b. port of shipment.
Judgment will be rendered accordingly.